 



Exhibit 10.1    

     

  Human Resources Department

  500 Water Street

  Speed Code J-120

  Jacksonville, FL 32202
ROBERT J. HAULTER
  Telephone (904) 366-5603
SENIOR VICE PRESIDENT HUMAN RESOURCES
  Fax (904) 359-1859

February 4, 2004

Hand Delivered

P. Michael Giftos

Retirement and Separation Agreement

Dear Mike:

     As used in this Agreement, the “Companies” will mean CSX Transportation,
Inc. (“CSXT”) and CSX Corporation (“CSX”) and each reference to “the Companies”
will include CSXT, CSX and their respective affiliates. This Agreement sets
forth the agreement between you and the Companies with respect to your
retirement and separation from employment with the Companies.

     1. Separation. Your resignation from your position as Executive Vice
President and Chief Commercial Officer of CSXT is effective March 31, 2004 (the
“Resignation Date”).

     2. Separation Pay and Benefits and Perquisites. In exchange for your
commitments and undertakings in this Agreement, the Companies will pay you the
amounts set forth in this Section 2.

a. Separation Payment. The Companies will pay you separation payments in the
amount of one year of your base salary of $375,000 per year in effect as of
November 10, 2003, payable in (a) monthly installments for twelve (12) months
beginning on April 1, 2004 and ending on March 31, 2005, or (b) a single lump
sum as soon as practicable after the Resignation Date, at your election. These
payments, referred to as “Separation Pay” are in lieu of severance pay under the
CSX Corporation Severance Pay Plan or any other severance or similar plan or
program. You agree that you will not make any claim for separation payments
under any such plan or program.

b. Bonuses. You will not be eligible for any bonuses under the MICP Plan.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 2

c. Benefits and Perquisites.

          (i) Pension Benefits. In addition to tax-qualified benefits under the
CSX Pension Plan (the “Pension Plan”), you will receive a Special Retirement
Allowance under the Special Retirement Plan of CSX Corporation and Affiliated
Corporations, which calculation is to include constructive service of an
additional 2 years, for a total of 44 years thereunder. In addition, the
reduction of your Special Retirement Allowance for commencement prior to your
attainment of normal retirement age under the Pension Plan shall be calculated
as though you had attained 58 years and two months of age at the time of such
commencement. Your Special Retirement Allowance benefits shall be payable in a
lump sum.

          (ii) Retiree Medical Benefits. If you elect to commence receiving your
benefits under the Pension Plan as of the Resignation Date, you and your
dependent spouse, Mary, will be eligible for retiree medical benefits pursuant
to the terms of the CSX Corporation Comprehensive Medical Plan (the “Medical
Plan”). With respect to medical benefits for your spouse, Mary, in the event
that certain medical services or expenses are determined by the plan fiduciary,
Aetna, not to qualify as covered medical expenses under the Medical Plan, the
Company will pay, or provide you with reimbursement, as applicable, for such
uncovered medical expenses from the Company’s general assets, provided that
medical services and expenses are medically necessary as determined by
physicians chosen by Mrs. Giftos. You agree that in the event the Company
requires any additional information from you or Mrs. Giftos in order to comply
with this provision, that you will provide such information as necessary.

          (iii) Outplacement. You will be eligible if you so elect for a 6-month
outplacement assistance program to be provided by Lee Hecht Harrison. This
outplacement assistance must be completed within one year of the effective date
of this Agreement.

          (iv) Perquisites. You will be eligible for the financial counseling by
Ayco for 2004 and reimbursement for tax preparation for tax years 2003 and 2004,
pursuant to the Company’s tax preparation program. In addition, the Company will
continue to pay for the automobile insurance on your leased car until the
earlier of the end of the lease term in September 2004 or the date that you
otherwise dispose of the car. Other than as stated in the previous sentences,
you will not be eligible for any perquisites after March 31, 2004.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 3

          (v) Options. All CSX options previously granted to you will vest or be
exercisable in accordance with their terms.

       d. Tax. The Companies will withhold applicable taxes, including railroad
retirement, federal, state and local with respect to the Separation Pay
described in Section 2.

       e. Plan Amendments. YOU ACKNOWLEDGE AND AGREE THAT IF ANY BENEFIT OR
PERQUISITE PLANS OR POLICIES ARE AMENDED OR TERMINATED, YOU WILL BE SUBJECT TO
SUCH AMENDED OR TERMINATED PLANS OR POLICIES.

       f. Death. If you die prior receiving all payments contemplated hereunder,
your designated beneficiary will be entitled to the payments contemplated by
Section 2 of this Agreement when, and to the extent, such payments would
otherwise have been payable hereunder.

     3. Waiver and Release. In exchange for the Separation Pay and benefits
promised herein, you hereby waive and release the Companies from any and all
claims you may have against them, except for claims relating solely to the
performance of their obligations under this Agreement, and further agree to
execute the Waiver and Release attached hereto as Exhibit A at the time of
execution of this Agreement to more completely set forth the parties’
understanding. You are not waiving any claims you might have under the Age
Discrimination in Employment Act that arise after the effective date of this
Agreement. Notwithstanding any failure by you to deliver such additional Waiver
and Release, your obligations under this Agreement, including those under this
Section 4, will remain in full force and effect.

     4. Confidential Information.

       a. Confidential Information Defined. The parties recognize that during
your employment, you have learned trade secrets and other information
confidential to the Companies and that the Companies would be substantially
injured if the confidentiality of such information were not maintained. For the
purposes of this Section 4, “Confidential Information” means and includes every
item of and all the contents of any discussions, documents, information,
technology, procedures, customer lists, business plans, employee compensation
data, pricing information, strategies, software, financial data, ideas and
assumptions and all other material relating to or in connection with your
employment with the Companies and their property, business methods and
practices, suppliers and customers, other than that which is generally known to
the public. To the

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 4

extent that the Confidential Information comprises any written material or other
material in a reproducible form by any means whatsoever, whether manual,
mechanical or electronic, you will not copy, extract or reproduce the same by
any means whatsoever, nor provide nor otherwise make such material available to
any third party, nor use such Confidential Information for your own purposes.

       b. Restriction on Use. You agree not to disclose to third persons such
documents or Confidential Information without the prior consent of the
Companies, whether for compensation or otherwise. You further agree not to use
such documents or Confidential Information for any purpose detrimental to the
Companies. You will at all times use your best possible reasonable efforts to
ensure that any person to whom the Confidential Information is disclosed
pursuant to this Agreement keeps the same secret and confidential and observes
an obligation of confidentiality in relation thereto.

       c. Notice to Prospective Employers. You specifically agree that for one
year after the Resignation Date, you will notify in writing any prospective
employer or client of yours that meets any of the following criteria of these
confidentiality restrictions and your obligations under this Agreement and state
that your provision of services to such prospective employer or client will not
violate this Agreement, and you will deliver a copy of such notice to the
Companies. Any such notice shall be required for any prospective employer or
client that is (i) engaged in the railroad or intermodal transportation
business; (ii) a customer representing more than 1% of the revenues of either
CSXT or CSX Intermodal, Inc.; (iii) affiliated with the Norfolk Southern
Corporation; or (iv) a labor union or organization or any law firm or other
company, association, or person representing or seeking to represent employees
of the Companies.

       d. Non-Solicitation. You will not, at any time before April 1, 2005,
without the prior written consent of the Companies, directly or indirectly
employ, or solicit the employment of (whether as an employee, officer, director,
agent, consultant or independent contractor), any person who was or is at any
time during the previous twelve (12) months an employee, representative, officer
or director of the Companies or their affiliates; provided, however, that a
public advertisement not specifically targeted at the employees of the Companies
shall not be deemed to be a solicitation for purposes of this provision.

       e. No Waiver of Legal Rights. You hereby acknowledge that none of the
provisions of this Agreement will be deemed or construed to reduce the
protections afforded the Companies by common law, statute or regulation.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 5

       f. Perpetual Restriction. Notwithstanding the expiration of the
provisions of this Agreement, you acknowledge that your obligations with respect
to Confidential Information are perpetual.

     5. Private Agreement. It is the desire and in the interest of all parties
affected by this Agreement that the terms hereof be maintained in strictest
confidence. To that end, you and the Companies covenant and agree to maintain
each and every term of this Agreement in the strictest confidence, and to
neither release nor divulge either orally or in writing any term, covenant or
condition hereof to any person, firm or entity provided, however:

       a. that the Companies or you may disclose as required by law, including
pursuant to a lawful subpoena or court order;

       b. that the Companies or you may disclose in accordance with a prepared
written statement approved in advance by the Companies;

       c. that the Companies may disclose to employees or advisors, including
counsel, determined to have a need to know; or

       d. that you may disclose to your spouse, counsel, tax advisor, and estate
planner, whom you will instruct to preserve confidentiality.

     6. Governing Law. This Agreement will be governed, construed and
interpreted under the laws of the Commonwealth of Virginia.

     7. Injunctive Remedy. You acknowledge that any breach or threatened breach
of the covenants set forth in this Agreement would cause irreparable injury to
the Companies and that money damages alone would not provide an adequate remedy
to the Companies. The parties agree that any reviewing court will have the
authority to reform this provision to conform to applicable law, provided that
it is the intent of the parties that this Section 7 be given full effect in all
respects.

     8. Adequate Consideration. You acknowledge and agree that the compensation
and benefits reflected herein and which you have already received fully satisfy
all obligations of the Companies arising from your employment or the termination
thereof and that the Companies are not required to provide the special
separation pay and other termination benefits reflected in this Agreement under
the terms of any personnel policy or benefit plan or contract. You further
acknowledge that you have signed this Agreement in exchange for consideration in
excess of any to which you were otherwise entitled and that such consideration
is satisfactory and adequate for the covenants made by you herein.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 6

     9. Parties’ Intent; Mutual Cooperation. The parties mutually agree to
conduct themselves with a spirit of harmony and mutual cooperation, and to
refrain from and avoid any disparaging or defamatory comments or statements to
any third parties after execution hereof that would reflect negatively on the
business, person or professional reputation of any parties hereto. You
acknowledge and agree that the foregoing applies only to the executive officers
of the Companies and that your remedy with respect to any breach of the
foregoing shall be solely to seek an injunction.

     10. Litigation. Notwithstanding the termination of your employment you
agree that to the extent required at any time in the future, you will cooperate
and provide information and assistance to the Companies in any dispute,
proceeding, arbitration, investigation or litigation involving the Companies or
their affiliates of which you have knowledge or involvement as a result of your
employment with the Companies. You acknowledge that the demands of such
proceedings are not necessarily within the control of the Companies and agree
that notwithstanding any other provision of this Agreement, you will make
yourself available to the extent possible and will advise the Companies
immediately and in writing of any contacts from third-parties to you in
connection with such proceedings. During any such activity, you will be
reimbursed for reasonable and customary expenses in accordance with the
Companies’ Travel and Expense Reimbursement policies and procedures.

     11. Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or validity hereof,
except an injunction proceeding under either Section 4 or 7, shall be finally
settled through binding arbitration by a sole, disinterested arbitrator in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be jointly selected by you and the Companies but, if you and
the Companies do not agree on an arbitrator within thirty days after a party
makes demand for arbitration, the arbitrator shall be designated by the American
Arbitration Association. The award of the arbitrator shall be final and
conclusive, and the arbitration shall be concluded within six months of its
commencement. Each party to the arbitration shall pay the compensation, costs,
fees and expenses of its own witnesses, experts and counsel, and the
compensation and any costs and expenses of the arbitrator shall be borne equally
by the parties.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 7

     12. Entire Agreement. This Agreement, together with the Waiver and Release
Agreement, reflects the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior discussions, understandings and
agreements between the parties with respect to such matters. For the avoidance
of doubt, this Agreement renders null and void in all respects the Employment
Agreement between you and the Companies dated November 1, 2000.

     13. Time for Consideration. You have a period of twenty-one (21) days to
review and consider this Agreement and you are encouraged to consult an attorney
before signing it. You may use as much or all of this 21-day period as you wish
prior to signing and you acknowledge that you have done so. You have seven
(7) days after you sign this Agreement to revoke it in writing to Robert J.
Haulter, Senior Vice President – Human Resources, CSX Transportation, Inc., 500
Water Street, Jacksonville, Florida 32202. This Agreement shall not become
effective until the seven days have expired without Mr. Haulter’s having
received such a revocation.

     14. Amendment. The terms of this Agreement may not be amended, deleted or
modified except by prior written agreement signed by you and the Companies.

     15. Successors and Assigns. You and the Companies have read this Agreement
and understand its contents. You and the Companies further acknowledge
satisfaction with the terms of this Agreement and agree that the Agreement will
be binding upon your and the Companies’ respective attorneys, heirs, personal
representatives, successors and assigns.

     

  Very truly yours,
 
   

  CSX TRANSPORTATION, INC.
 
   

  By:

 

--------------------------------------------------------------------------------


          Robert J. Haulter

Reviewed, approved and
agreed as of the _____ day of
February, 2004



--------------------------------------------------------------------------------

P. Michael Giftos

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 8

EXHIBIT A
WAIVER AND RELEASE

     In exchange for CSX Transportation, Inc. (the “Company”) entering into the
Retirement and Separation Agreement with me:

     1. I hereby release the Company and its affiliates, their respective
employee benefit plans and programs and all present and former employees,
officers, directors and other agents (hereinafter “Released Parties”) from all
claims, demands and legal proceedings I may have based in any way on my
employment in any capacity with the Company, except as provided in Paragraph 5
hereof. This includes a release of any rights or claims if any, which I may have
under the Age Discrimination in Employment Act, as amended (“ADEA”), which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, as amended by the Civil Rights Act of 1991, which requires
equality in contractual relations without regard to race or national origin; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans with Disabilities Act of 1990 which prohibits discrimination
against qualified individuals with disabilities; the Rehabilitation Act of 1973
which prohibits discrimination against the handicapped; the Employee Retirement
Income Security Act; the Fair Labor Standards Act; Executive Order 11246; the
Family and Medical Leave Act; or any other federal, state or local laws or
regulations prohibiting employment discrimination or regulating any aspect of
employment. This also includes a release of any rights or claims I may have
under the Worker Adjustment and Retraining Notification Act or any similar law
which requires, among other things, that advance notice be given of certain work
force reductions. This also includes a release of any rights or claims I may
have for wrongful discharge; breach of contract, whether express or implied or
breach of any collective bargaining agreement; termination of employment in
violation of any public policy; any other tort or contract claim; the implied
covenant of good faith and fair dealing; negligent or intentional infliction of
emotional distress; fraud or negligent misrepresentation; defamation; any claim
for labor protection, including but not limited to conditions imposed by the
Surface Transportation Board, its predecessor, or any labor agreement; any claim
under any workers’ compensation law; and any other claim for relief of any
nature.

     2. I agree to withdraw all lawsuits, if any, against the Released Parties
and I represent that I will not file any lawsuit against the Released Parties
based on the claims released under this Waiver and Release. I promise not to
seek any damages, remedies or other relief for myself personally by filing or
prosecuting a charge with any administrative agency with respect

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 9

to any claim purportedly released by this Agreement. I promise to request any
administrative agency or other body assuming jurisdiction of any such lawsuit,
complaint, or charge to withdraw from the matter or dismiss the matter with
prejudice. However, I understand that nothing contained in this paragraph 2
precludes me from challenging the validity of this Waiver and Release under the
ADEA.

       I agree to pay the reasonable attorneys’ fees, costs, and expenses and
any damages the Released Parties may incur as a result of my filing a lawsuit
against the Released Parties based on the claims released under this Waiver and
Release. However, this paragraph 2 does not apply to lawsuits brought solely to
assert claims under the ADEA.

     3. I acknowledge that the Company has advised me that in executing this
Waiver and Release, I will waive any rights which I may have against the Company
arising out of any claim under ADEA, including the amendments made by the Older
Worker Benefit Protection Act of 1990, and that the Company has advised me to
consult with an attorney prior to executing this Waiver and Release. I hereby
acknowledge that the terms of this Waiver and Release constitute adequate
consideration in addition to anything of value to which I already am entitled in
connection with my employment relationship with the Company for my waiver of
rights as aforesaid.

     4. I understand and agree that the terms of this Waiver and Release shall
remain private between the Company and me, provided that I may disclose the
terms to my spouse, counsel, tax advisor and estate planner, or as otherwise
required by law.

     5. It is understood that the consideration from the Company as expressed
herein and in the Retirement and Consulting Agreement shall not be deemed or
construed at any time for any purpose as an admission of liability or violation
of any applicable law by the Company. The Company expressly denies liability for
any and all claims.

     6. I acknowledge that the provisions of this Waiver and Release shall be
binding upon my heirs, executors, administrators and assigns. By signing this
Waiver and Release I understand that I do not relinquish any rights I currently
have under the CSX Pension Plan or the Tax Savings Thrift Plan for Employees of
CSX Corporation and Affiliated Companies, nor am I waiving any rights or claims
which may arise after the date I sign this Waiver and Release.

     7. This Waiver and Release shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 10

     8. This Waiver and Release may not be modified or amended except by an
instrument in writing signed by the parties hereto.

     9. If, for any reason, any provision of this Waiver and Release is held
invalid, such invalidity shall not affect any other provision of this Waiver and
Release not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.

     10. I acknowledge that I have been given a period of twenty-one (21) days
to review and consider this Waiver and Release, and that I have been encouraged
to consult an attorney before signing it. I understand that I may use as much or
all of this 21-day period as I wish prior to signing and have done so.

     11. I understand that I have seven (7) days after I sign this Waiver and
Release to revoke it by notice in writing to Robert J. Haulter, Senior Vice
President – Human Resources, 500 Water Street, 15th Floor J120, Jacksonville,
Florida 32202 and that this Waiver and Release shall not become effective until
the seven days have expired without Mr. Haulter’s having received such a
revocation. This Waiver and Release shall become enforceable upon expiration of
this seven-day revocation period.

     I HAVE CAREFULLY READ THIS WAIVER AND RELEASE. I FULLY UNDERSTAND THE FINAL
AND BINDING EFFECT OF THIS WAIVER AND RELEASE AND ACKNOWLEDGE THAT IT CONTAINS
AN UNCONDITIONAL, GENERAL, AND VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT WITH THE COMPANY AND/OR MY
RETIREMENT AND RESIGNATION FROM THE COMPANY. I ENTER INTO THIS WAIVER AND
RELEASE VOLUNTARILY, WITHOUT COERCION, AND BASED ON MY OWN JUDGMENT AND NOT IN
RELIANCE UPON ANY REPRESENTATIONS, SUGGESTIONS OR PROMISES BY THE COMPANY, OTHER
THAN THOSE CONTAINED HEREIN. I AM SIGNING THIS WAIVER AND RELEASE VOLUNTARILY
AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL CLAIMS RELATING TO,
OR ARISING OUT OF, MY EMPLOYMENT AND THE RETIREMENT AND RESIGNATION OF MY
EMPLOYMENT.

     

 

--------------------------------------------------------------------------------


  P. Michael Giftos
 
   

  Dated:_______________________________________________

 



--------------------------------------------------------------------------------



 



P. Michael Giftos
February 4, 2004
Page 11

 